DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 7-9 in the reply filed on 03/04/2022 is acknowledged.

Claim Objections
Claims 7-9 are objected to because of the following informalities: 
Claim 7 line 14 recites “the port” which should read “the fluid line port” to avoid clarity issues. 
Claims 8 and 9 are objected to for depending from an objected to claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 7 recites “the outlet” in line 16 where it is unclear to the Examiner which outlet is being referred back to by the Applicant. For examination purposes, “the outlet” will be treated as “an outlet”. 
Claims 8 and 9 are rejected for being dependent from an unclear and indefinite claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over 2018/0017201 (Dupont hereinafter) in view of US 2016/0169223 (Paul hereinafter) in view of US 2011/0132687 (Ifield hereinafter) and further in view of US 5169522 (Shalon hereinafter).
Regarding claim 7, Dupont teaches an electrical submersible pump and method of vacuum filling the motor chamber that discloses connecting a fixture to an end of the motor (¶ 29 with Figure 4 has the motor chamber in 122 of fixture 105), the fixture comprising: a tubular body having a bore with a cap on an upper end and a lower end that is open to an interior of the 
Dupont is silent with respect to an indicator rod attached to the piston and extending from the pressure side through the pressure chamber and sealingly through the cap and the method further comprises by observing the indicator rod, monitoring a distance of movement of the piston, if any, in response to the fluid pressure being applied, and if the distance meets a selected amount indicating an unacceptable presence of residual air in the lubricant, performing the following steps: venting the fluid pressure in the pressure chamber; then applying a vacuum to the outlet of the fluid line at a level sufficient to fill the fluid line with lubricant; monitoring the lubricant in the fluid line for residual air bubbles; and controlling the vacuum valve while the vacuum is being applied to cause the residual air bubbles in the fluid line to bleed out into the atmosphere.
However, Paul teaches a linear displacement piston pump that utilizes a positioning indicating rod (Figure 1 with ¶ 33 and 50) that discloses an indicator rod attached to the piston and extending from the pressure side through the pressure chamber and sealingly through the cap (Figure 1 shows the equivalent cap 113 with the indicator rod 103 of sensor 155 attached to the piston 111 on the equivalent pressure side). The resultant combination would be such that the sensor 155 would be attached to the piston 120 of Dupont. Paul in ¶ 33 and 50 details the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dupont with the position indicator of Paul to accurately check for air in the system. 
Dupont is silent with respect to a fluid line port in the piston extending from the pressure side to the lubricant side of the piston and a vacuum valve at the outlet of the fluid line.
However, Ifield teaches a method for purging air from a piston lubrication system that discloses a fluid line port in the piston extending from the pressure side to the lubricant side of the piston and a vacuum valve at the outlet of the fluid line (Figure 4 discloses the fluid line port in piston 33 per ¶ 54 and 56). The resultant combination would feature the method steps of performing the following steps: venting the fluid pressure in the pressure chamber (Per ¶ 38-39 of Dupont); then applying a vacuum to the outlet of the fluid line at a level sufficient to fill the fluid line with lubricant (Dupont ¶ 38-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fluid line port of Ifield into the piston of Dupont to further minimize air within the system while allowing easier filling. 
Dupont is silent with respect to a flexible fluid line having an inlet connected to the port, the fluid line extending through the pressure chamber and the cap and having an outlet exterior of the body. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid intake of Dupont with the flexible tubing of Shalon since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse.86 USPQ 70, 

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 8 requires the method to “wherein applying a vacuum and monitoring the lubricant in the fluid line comprises: connecting a sight glass line from the vacuum valve to a lower end of a sight glass; connecting a vacuum line from a vacuum pump to an upper end of the sight glass; operating the vacuum pump to suction lubricant from the lubricant chamber through the fluid line and the sight glass line into the sight glass while viewing the sight glass and controlling the vacuum valve to prevent lubricant that has entered the sight glass line from flowing to the vacuum pump but allowing residual air bubbles visible in the lubricant in the sight glass to bleed out to the vacuum pump.” The further steps and structure would require further modifying already modifying references which would 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746